Citation Nr: 0322363	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from January 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision.  The Board issued a decision in 
April 2001, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In August 2001, 
the CAVC vacated the Board's decision and remanded the case 
for further adjudication.  In August 2002, the Board issued 
another decision, and this was subsequently vacated by the 
CAVC (which again remanded the case back to the Board for 
further development and adjudication).  This remand is part 
of the Board's response to the CAVC's mandate.  

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159. 

2.  Review the July 2002 letter from a 
private psychologist, associated with the 
claims file following the issuance of the 
statement of the case (SOC) in February 
2000.

3.  Ask the veteran whether he still 
wants a hearing (as requested by his 
attorney in a May 2002 letter) and if so, 
whether he wants a local hearing, a 
Travel Board hearing, a Board video 
conference hearing, or a Board hearing in 
Washington, D.C.  Take all appropriate 
actions to fulfill the veteran's wishes 
in this regard.  


4.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SOC in February 
2000.  The appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


